People v Erickson (2018 NY Slip Op 08684)





People v Erickson


2018 NY Slip Op 08684


Decided on December 19, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 19, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
LEONARD B. AUSTIN
COLLEEN D. DUFFY
BETSY BARROS, JJ.


2017-00111
 (Ind. No. 2136-15)

[*1]The People of the State of New York, respondent,
vWesley Erickson, appellant.


Laurette D. Mulry, Riverhead, NY (Alfred J. Cicale of counsel), for appellant.
Timothy D. Sini, District Attorney, Riverhead, NY (Michael J. Brennan of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Suffolk County (John J. Toomey, J.), rendered June 23, 2016, convicting him of attempted criminal sale of a controlled substance in the third degree and attempted criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's waiver of the right to appeal was valid and precludes appellate review of his contention that the sentence imposed should be reduced (see People v Bryant, 28 NY3d 1094, 1096; People v Sanders, 25 NY3d 337, 341-342; People v Lopez, 6 NY3d 248, 257; People v Briggs, 163 AD3d 585; People v Darrow, 161 AD3d 1000).
RIVERA, J.P., AUSTIN, DUFFY and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court